Citation Nr: 1301642	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent for post concussion syndrome (claimed as headaches). 

3.  Entitlement to an initial compensable rating for hypertension. 

4.  Entitlement to an increased initial rating for a cervical strain, rated as 0 percent disabling prior to May 23, 2011, and 20 percent thereafter.

5.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, rated as 0 percent disabling prior to May 23, 2011, and 10 percent thereafter.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to September 2006, with subsequent service in the United States Navy Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision rendered by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for PTSD, post concussion syndrome, hypertension, and neck and low back disabilities, all effective September 27, 2006.  

In April 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  Thereafter, in an August 2012 rating decision, the AMC increased the rating for the Veteran's service-connected lumbar spine disability to 10 percent and the rating for his service-connected cervical spine disability to 20 percent, both effective May 23, 2011.  However, as those grants did not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the appellant if further action is required.

REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's increased initial rating claims.  

At the outset, the Board finds that a remand is necessary in light of evidence that outstanding reserve service treatment records exist that may be pertinent to the Veteran's psychiatric increased rating claim.  In this regard, a March 2010 VA treatment note indicates that the Veteran was to undergo a service psychiatric evaluation on March 30, 2010, for a possible General discharge from the Navy Reserves.  However, no reserve service treatment records dated after January 2009 have been associated with the claims file.  Since there may be outstanding reserve service treatment records that may contain evidence pertinent to the current appeal, the Board finds the AMC/RO should attempt to obtain and associate with the claims file any reserve service treatment records dated after January 2009.

Next, there appear to outstanding private records.  The Veteran reported during January 2012 VA treatment that he was starting private individual therapy in addition to his VA mental health treatment, and subsequent VA treatment notes show that the private individual therapy terminated in February 2012.  However, no records relating to that treatment have been associated with the claims file.  Further, VA treatment notes indicate that the Veteran was incarcerated from approximately April 2009 to December 2009.  While the Veteran has not reported receiving treatment for his current disabilities on appeal during his incarceration, the Board observes that the Veteran has been on medication for hypertension since 2007 and likely required treatment for that condition during his incarceration.  As the Veteran has put the VA on notice that private records exist pertaining to his disabilities on appeal, those records should be obtained on remand.  

Additionally, the Board notes that while the claims file contains VA treatment notes dated from December 2006 to April 2011, and the Veteran's electronic VA file contains VA treatment notes dated from January 2012 to June 2012, no VA records dated between April 2011 and January 2012 have been associated with either file.  The Board also observes that in April 2012, the Veteran received an assessment of rule out sciatica and was to undergo a CT scan.  However, no CT scan report or findings have been associated with the claims file, nor have any VA treatment notes dated after June 2012.  Therefore, VA medical records dated from April 2011 to January 2012, and relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the Veteran's claim for an increased rating for his lumbar spine disability, the Veteran was last afforded a VA examination in May 2011.  While the Veteran has not specifically alleged that his lumbar spine disability has worsened, a VA treatment record dated in April 2012 notes complaints of pain radiating down the right leg and a diagnosis of rule out sciatica.  Because there may have been changes in the Veteran's lumbar spine condition, the Board finds that a new spine examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating for his degenerative disc disease of the lumbar spine.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Finally, it appears that the Veteran's service treatment records from his period of active duty remain outstanding.  In its prior April 2011 remand, the Board noted that the claims file contained an undated "Notification of Issue" report from the VA Office of Inspector General and response from the RO regarding the absence of service treatment records in the claims file.  The RO explained that service treatment records, in fact, were reviewed before issuing rating decisions dated in August 2007 and in November 2007; however, a search in the office for the missing service treatment records was unsuccessful.  The Board instructed the AMC/RO to conduct another search for the Veteran's service treatment records through official sources as well as from the Veteran, and associate any records received with the claims file.  Any unsuccessful attempt to locate the records were to be documented in a memorandum to the claims file.  

Pursuant to the Board's prior remand instructions, in November 2011, the AMC requested the Veteran's service treatment records from the Newark RO, which were believed to have been located in the Veteran's temporary file.  Parenthetically, the Board notes that the Newark RO cited the Veteran's service treatment records dating from July 2002 to September 2006 as evidence used in a November 2011 rating decision not currently on appeal.  Then, later in November 2011, an envelope was received by the AMC with a notation that it contained copies of the Veteran's original service treatment records.  Thereafter, the AMC cited the Veteran's service treatment records dating from July 26, 2002, through September 25, 2006, as evidence used in an August 2012 rating decision and an August 2012 supplemental statement of the case.

Despite the foregoing, the Board observes that the envelope received in November 2011 purporting to contain copies of the Veteran's original service treatment records, in fact, contains copies of reserve service treatment records dating from February 2007 to January 2009, and is void of active duty service treatment records.  Furthermore, despite the AMC's indication that the Veteran's service treatment records dating from July 2002 to September 2006 were reviewed in conjunction with August 2012 rating actions, the claims file does not currently contain those records.  As it appears that the Veteran's service treatment records from his period of active duty, dating from July 2002 to September 2006, remain outstanding, the Board finds that the AMC/RO should once again, conduct another search for the Veteran's service treatment records through official sources as well as from the Veteran, and associate any records received with the claims file.  Any unsuccessful attempt to locate the records should be documented in a memorandum to the claims file.  In this regard, as the evidence indicates that there may be a temporary file located at the RO that contains the Veteran's original service treatment records, and to the extent that such a file may contain other evidence not currently of record pertinent to the Veteran's appeal, the Veteran's temporary file should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should conduct another search for the Veteran's service treatment records, to include obtaining any temporary file, and requests to the service department and to the Veteran.  Any records obtained should be associated with the claims file.  Any unsuccessful attempt to locate the records should be documented in the claims file. 

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his psychiatric disorder, post concussion syndrome, hypertension, cervical spine disability, and lumbar spine disability.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant VA treatment records dated between April 2011 and January 2012, and all relevant ongoing VA treatment records dating since June 2012 from the East Orange Campus of the VA New Jersey Health Care System.  

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  A complete rationale for all opinions expressed should be provided.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with the lumbar spine disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician). 

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


